Citation Nr: 9928435	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral 
neuropathy as the result of exposure to herbicides.

3.  Entitlement to service connection for polycystic kidney 
disease as secondary to hypertension.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The issues of entitlement to service connection for skin 
cancer as the result of exposure to herbicides and 
entitlement to service connection for a lung disorder as the 
result of tobacco use related to nicotine dependence acquired 
in service will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between current 
tinnitus and any incident or manifestation during the 
veteran's active service.  

2.  There is no medical evidence that the veteran has or has 
had peripheral neuropathy.  

3.  There is no medical evidence to show that the veteran's 
service-connected hypertension has caused or aggravated his 
kidney disease.

4.  The veteran's service-connected hypertension is not 
manifested by diastolic blood pressure of predominantly 100 
or more, or by systolic blood pressure of predominantly 200 
or more.
5.  PTSD is primarily manifested by sleep disturbance, 
distressing recollections, and social withdrawal; the 
disability has not resulted in reduced reliability and 
productivity in the workplace.  


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim of entitlement to service connection for 
peripheral neuropathy as the result of exposure to herbicides 
is not well grounded.  38 U.S.C.A. § 5107(a).

3.  A claim of entitlement to service connection for 
polycystic kidney disease as secondary to hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a).

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997), 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  

5.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In the veteran's case, his service medical records are 
entirely negative for any complaint, finding, or diagnosis of 
tinnitus.  

At a VA audiology-ear examination in July 1997, the veteran 
complained of ringing in the ears since exposure to the noise 
of rockets and artillery during active service.  An 
examination of the ears was essentially unremarkable.  The 
diagnosis was tinnitus.  The examiner did not make a finding 
or offer an opinion as to the likely etiology or time of 
onset of tinnitus.  

The veteran's claim for service connection for tinnitus is 
not well grounded.  38 U.S.C.A. § 5107(a).  Although there is 
a diagnosis of a current disability, and the veteran has 
claimed to have suffered an injury to his ears while on 
active duty, there is no competent medical or audiological 
evidence of a nexus between current tinnitus and any incident 
or manifestation during active service.  As lay persons are 
not qualified to offer opinions on questions of medical 
causation, the veteran's own statements do not serve to make 
his claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The veteran's claim for service connection for tinnitus is 
also not well grounded under 38 C.F.R. § 3.303(b) and Savage.  
There is no medical evidence that the veteran had chronic 
tinnitus in service and has had chronic tinnitus since 
service.  Also, there is no competent medical evidence 
relating present tinnitus to a condition in service which was 
manifested by continuous postservice symptomatology.  

II.  Service Connection for Peripheral Neuropathy

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  One of the diseases listed is acute 
and subacute peripheral neuropathy, which is defined as 
transient peripheral neuropathy, which appears within weeks 
or months of exposure to a herbicide agent and which resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e).

38 C.F.R. § 3.307(a)(6) (iii) provides that a veteran who 
served in the Republic of Vietnam from January 1962 to May 
1975 and who has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.

The veteran's service medical records are negative for any 
complaints or findings of neurological abnormalities. 

At a VA Agent Orange examination in August 1997, the veteran 
stated that he was not directly sprayed with Agent Orange in 
Vietnam, but he may have drank water from streams which 
contained the herbicide.  He complained of occasional 
numbness in his legs, worse when lying on his back.  The 
examiner did not diagnose any form of neuropathy.

At a VA fee-basis neurological examination in August 1997, 
the veteran complained of leg numbness and neck pain.  The 
assessment was a possible compression neuropathy tendency in 
a patient with uremia.  The examiner reported that he did not 
think that the veteran had peripheral neuropathy.  

The veteran's claim for service connection for peripheral 
neuropathy as a result of exposure to herbicides is not well 
grounded, because there is no medical evidence in support of 
the claim.  There has been no medical finding that the 
veteran had transient peripheral neuropathy, which appeared 
within weeks or months of exposure to a herbicide agent and 
which resolved within two years of the date of onset, as 
required by 38 C.F.R. § 3.309(e).  

The Board notes that any claim by the veteran for service 
connection for peripheral neuropathy on a direct basis would 
also be not well grounded, as there is no medical diagnosis 
that the veteran currently suffers from peripheral 
neuropathy.  38 U.S.C.A. § 5107(a); Epps, Savage.  

The Board recognizes that the claim of entitlement to service 
connection for peripheral neuropathy as the result of 
exposure to herbicides is being disposed of in a manner which 
differs from that used by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, the Court has 
held that "When an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  

III.  Secondary Service Connection for Kidney Disease

The veteran has claimed that polycystic kidney disease, 
diagnosed several years after his separation from service, is 
secondary to service-connected hypertension.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Claims for secondary service 
connection must be well grounded.  Libertine v. Brown, 
9 Vet. App. 521 (1996).  

The record discloses that, during active service, the veteran 
developed hypertension, for which service connection was 
granted by a rating decision in April 1969.  A VA treatment 
record in February 1979 noted that polycystic kidney disease 
was diagnosed in 1971.  The veteran has received medical 
treatment for both hypertension and kidney disease for many 
years.  In March 1998, a VA medical examiner noted that the 
veteran had been evaluated for a kidney transplant.  

The issue of whether hypertension caused or aggravated 
polycystic kidney disease is a medical question.  There is no 
medical finding or opinion of record to suggest that the 
veteran's hypertension has caused or aggravated his 
polycystic kidney disease, and thus the claim for secondary 
service connection for hypertension is not well grounded.  
38 U.S.C.A. § 5107(a); Libertine.  (Indeed, at a VA 
hypertension examination in July 1997, the diagnosis was 
hypertension secondary to polycystic kidney disease, a 
conclusion which is in opposition to the veteran's claim.)

In May 1998, a readjustment counseling specialist at a Vet 
Center reported that in April 1998 the veteran underwent a 
kidney transplant, which, he stated, appeared to be the 
result of hypertension.  The Board finds that, by making that 
statement, the counselor was offering an opinion that the 
veteran's service-connected hypertension caused the kidney 
disease which required a transplant.  The readjustment 
counseling specialist is a certified alcohol and drug abuse 
counselor.  However, there is no indication in the record 
that he has training in nephrology/renal disease, or that he 
participated in the veteran's treatment for kidney disease, 
and therefore, his opinion does not serve to make the 
veteran's secondary service connection claim well grounded.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997).  

IV. Claims Not Well Grounded

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his service 
connection applications.  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  




V.  Increased Rating Claims

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran's claims 
of entitlement to increased evaluations for hypertension and 
PTSD are thus well grounded.  The Board is also satisfied 
that all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

In this connection, the Board finds that VA examinations 
which evaluated the status of the veteran's hypertension and 
PTSD are adequate for rating purposes, in that the 
examinations resulted in information sufficient to rate the 
veteran's service-connected disabilities, under VA's Schedule 
for Rating Disabilities.  The Board notes that the veteran's 
representative has requested that the veteran be re-examined 
before a final disposition of his increased rating claims.  
However, the applicable regulation, 38 C.F.R. § 3.327, 
provides that a VA examination will be authorized when the 
medical evidence accompanying the claim is not adequate for 
rating purposes.  After the veteran filed his claim for an 
increased rating for hypertension in April 1997, a VA 
hypertension examination was conducted, and, after he filed 
his claim for an increased rating for PTSD in October 1997, a 
VA psychiatric examination was conducted.  VA has thus 
complied with the requirements of 38 C.F.R. § 3.327, and the 
veteran does not have a right to any additional rating 
examinations at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  




A.  Hypertension

When the law and regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

During the pendency of the veteran's appeal of his claim for 
an increased rating for hypertension, the criteria for rating 
hypertension were modified, effective January 12, 1998, and 
thus the veteran's hypertension will be rated under the 
former criteria and the revised criteria.

Under the former criteria, 38 C.F.R. § 4.104, Diagnostic 
Code 7101, provided that a 10 percent evaluation was 
warranted for hypertensive vascular disease (essential 
arterial hypertension) where the diastolic pressure was 
predominantly 100 or more.  A minimum 10 percent evaluation 
was also assigned when continuous medication was shown 
necessary for the control of hypertension and there was a 
history of diastolic blood pressure of predominantly 100 or 
more.  A  20 percent evaluation required diastolic pressure 
predominantly 110 or more, with definite symptoms.

Under the revised criteria, 38 C.F.R. § 4.104, Diagnostic 
Code 7101 provides that a 10 percent evaluation is warranted 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where the diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more.  A minimum 10 percent evaluation 
is also assigned to an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.

At a VA fee-basis examination in December 1996, the veteran's 
blood pressure (BP) was, initially, 168/106, and, later, 
160/94.  

At a VA hypertension examination in July 1997, the veteran's 
BP was:  172/110 sitting; 170/108, lying; and 170/100, 
standing.  
At a VA heart-hypertension examination in March 1998, the 
veteran's BP was 170/112, standing, and 162/102, sitting; on 
a repeat examination, his BP was 165/96.  

As the veteran's diastolic BP has not been shown to be 
predominantly 110 or more, and his systolic BP has not been 
shown to be predominantly 200 or more, the Board finds that 
entitlement to an evaluation in excess of 10 percent for 
hypertension, under the former criteria or the revised 
criteria, is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).

B.  PTSD

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and a general formula for rating mental 
disorders, which provides that:

A 30 percent rating is warranted for 
occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

Under the general formula for rating mental disorders, a 
50 percent rating requires:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotype speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term 
memory (for example, retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

At a VA PTSD examination in July 1997, the veteran complained 
of difficulty falling asleep and staying asleep.  The veteran 
stated that he had distressing recollections of the Vietnam 
war, and diminished interest in significant activities.  He 
avoided crowds; he was single and reported no social 
activities.  

The diagnosis was PTSD, mild, prolonged.  The examiner 
offered an opinion that PTSD symptoms did not significantly 
affect the veteran's occupational, social, or other important 
areas of functioning; the veteran had not had a decrease in 
his proficiency in maintaining employment; his employment and 
lifestyle had been stable since 1972.

At a VA PTSD examination in March 1998, the veteran stated 
that he had been in charge of a lumber yard owned by his 
family since separation from service.  He claimed to have 
also worked as a military mercenary in postservice years.  
The examiner found that the veteran's PTSD symptoms were more 
than mild.  The veteran had kidney disease and was awaiting a 
kidney transplant.  On mental status examination, the veteran 
exhibited moderate anxiety and depression, with a shifting 
mood; there was some constriction of range of affect; there 
were no hallucinations, delusions, or suicidal ideations; and 
judgment and insight were intact. 

The examiner found that the veteran showed affective 
restriction, a tendency to withdraw, marked counterphobic 
mechanisms designed to contain anxiety, preference to be by 
himself, exaggerated hypervigilance, difficulty concentrating 
on occasion, a destabilized mood, with irritability, marked 
impairment of his ability to conduct ordinary normal 
interpersonal relationships, and marked inability to be 
employed in a level commensurate with his skills.  

The examiner offered an opinion that the veteran's PTSD was 
becoming "moderate to severe, leading towards severe", with 
aspects of generalized anxiety disorder, such as 
restlessness, high muscle tension, feeling keyed up, 
exaggerated startle response, difficulty falling and staying 
asleep, and irritability.

Diagnoses included PTSD, chronic, moderate to severe, and 
dysthymia, moderate, secondary to PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60, which denotes moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32(4th ed., 1994).  

After receipt of the report of the March 1998 PTSD 
examination, a rating decision in June 1998 increased the 
disability evaluation for PTSD to 30 percent.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran has at times a depressed 
mood, anxiety, and chronic sleep impairment, which are 
symptoms included in the criteria for a 30 percent rating.  
Of the symptoms indicative of impairment warranting a 
50 percent rating, the veteran has only a flattened affect, 
and some disturbance of mood.  Reduced reliability and 
productivity in his job as a lumber yard manager has not been 
demonstrated.  The Board concludes that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 50 percent rating, and, therefore, entitlement 
to a rating in excess of 30 percent is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issues on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of these matters on that 
basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is denied.

Service connection for peripheral neuropathy as the result of 
exposure to herbicides is denied.

Service connection for polycystic kidney disease as secondary 
to hypertension is denied.

An increased evaluation for hypertension is denied.

An increased evaluation for PTSD is denied.


REMAND

The Board notes that the rating decision in September 1997 
denied entitlement to service connection for skin cancer as 
the result of exposure to herbicides, and that a statement 
received by the RO from the veteran's representative in March 
1998 disagreed with that determination.  The Board finds that 
the veteran's representative's statement of March 1998 
constituted a notice of disagreement with the denial of 
service connection for skin cancer as a result of exposure to 
herbicides.  See 38 C.F.R. §§ 20.200, 20.201 (1999).

In addition, the Board notes that a rating decision in 
January 1998 denied entitlement to service connection for a 
lung disorder as the result of tobacco use related to 
nicotine dependence acquired in service, and a statement 
received from the veteran's representative in March 1998, 
which disagreed with that determination, constituted a notice 
of disagreement on that issue.  Id.

Under the circumstances, the record shows that the veteran 
has effectively initiated appeals from the denial of service 
connection for skin cancer and a lung disorder.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to those issues.  38 C.F.R. 
§ 19.26.  Although the Board in the past has referred such 
matters to the RO for appropriate action, the Court has held 
that the proper course of action is to remand the matters to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to service connection 
for skin cancer as a result of exposure to herbicides and 
entitlement to service connection for a lung disorder as a 
result of tobacco use related to nicotine dependence acquired 
in service are hereby REMANDED to the RO for the following 
actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the rating decisions which 
denied entitlement to service connection 
for skin cancer as the result of exposure 
to herbicides and entitlement to service 
connection for a lung disorder as the 
result of tobacco use related to nicotine 
dependence acquired in service.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete appeals from those 
determinations.  



The purpose of this REMAND is to comply with the Court's 
holding in Manlincon.  The veteran is free to submit 
additional evidence and argument in support of his claims 
while the case is in remand status.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals





 

